Exhibit 10.2

METLIFE INTERNATIONAL PERFORMANCE UNIT INCENTIVE PLAN

(as amended and restated effective February 11, 2013)

ARTICLE I

PURPOSE

The purpose of the “METLIFE INTERNATIONAL PERFORMANCE UNIT INCENTIVE PLAN” as it
may be amended from time to time (the “Plan”) is to foster and promote the
long-term financial success of each Affiliate and materially increase the value
of each Affiliate by (a) motivating superior performance, and (b) enabling each
Affiliate to attract and retain the services of an outstanding management team
upon whose judgment, interest, and special effort the successful conduct of its
operations is largely dependent.

ARTICLE II

DEFINITIONS

2.1. Definitions. Whenever used herein, the following terms shall have the
respective meanings set forth below:

(a) “Act” means the Securities Exchange Act of 1934, as amended.

(b) “Administrator” means the Chief Executive Officer of the Company, or such
individual(s) as he shall designate in writing for such purpose from time to
time; provided, that with regard to action with respect to any to individual who
is (x) subject to Section 16 of the Act; (y) an executive officer of the
Company; or (z) subject to Section 4230 of the New York Insurance Law, the
Committee may exercise all of the powers of the Administrator and no action by
the Administrator shall have any effect unless the Committee approves or
ratifies that action.

(c) “Affiliate” includes each corporation, partnership, joint venture, limited
liability company, or other entity (not including the Company):

(i) that is within the meaning of that term in Rule 12b-2 of the General Rules
and Regulations of the Act, with reference to the Company;

(ii) in which the Company owns, directly or indirectly, at least twenty percent
(20%) of the total combined Voting Power of such corporation or of the capital
interest or profits interest of such partnership or other entity; or

(ii) which is a partner in a partnership with the Company or any Affiliate as
defined in parts (i) or (ii) of this definition.



--------------------------------------------------------------------------------

(d) “Alternative Award” means new rights that:

(i) are based on stock which is traded on an established securities market, or
that the Administrator reasonably believes will be so traded within 60 days
after the Change of Control;

(ii) provide such Participant with rights and entitlements substantially
equivalent to or better than the rights, terms and conditions applicable under
the Performance Unit with regard to which it is granted, including, but not
limited to, an identical or better exercise, eligibility, or vesting schedule
and identical or better timing and methods of payment;

(iii) have substantially equivalent economic value to the Performance Unit with
regard to which it is granted (determined at the time of the Change of Control);

(iv) have terms and conditions which provide that in the event that of the
Participant’s involuntary Termination or is Constructively Terminated, any
conditions on a Participant’s rights under, or any restrictions on transfer or
exercisability applicable to, the rights shall be waived or shall lapse, as the
case may be; and

(v) do not accelerate the timing of payment or otherwise violate Code
Section 409A.

(e) “Approved Retirement” means a Participant’s Termination:

(i) on or after any of the dates indicated below, with credit for purposes of
reaching any such date to include credit for service: (x) with any Affiliate;
and (y) with American Life Insurance Company and any of its affiliates as of
October 31, 2010 (collectively, “Alico”) (to the extent the Participant was an
employee of Alico as of October 31, 2010 and to the extent such service was
recognized by Alico for any of its retirement plan purposes as of October 31,
2010):

 

Participant Age:

   Minimum Years
of Service:

55 to 57 1/2

   15

58

   14

59

   12

60

   10

61

   8  

62 but less than 65

   5  

65 or older

   1; 

(ii) at times and under such circumstances as determined by the Administrator in
its sole discretion; or

(iii) on or after any date as of which the Participant’s Termination is required
under applicable law or employer policy (excluding agreements or contractual
obligations in either case applicable solely to an individual employee) in
either case due to the Participant attaining a particular age, so long as the
Participant has service (as defined in Section 2.1(e)(i)) of at least one year;

provided that, in each case, the Administrator may require, as a condition to a
Participant’s retirement being an “Approved Retirement” for purpose of the Plan,
that the Participant enter into a general release of claims, non-solicitation
and/or non-competition agreement in form and substance satisfactory to the
Administrator.

 

2



--------------------------------------------------------------------------------

(f) “Board” means the Board of Directors of the Company.

(g) “Cause” means (i) the willful failure by the Participant to perform
substantially his duties as an Employee (or, should the Participant’s employment
transfer to the Company, as an employee of the Company)), other than due to
physical or mental illness, after reasonable notice to the Participant of such
failure, (ii) the Participant’s engaging in serious misconduct that is injurious
to the Company or any Affiliate in any way, including, but not limited to, by
way of damage to their respective reputations or standings in their respective
industries, (iii) the Participant’s having been convicted of, or having entered
a plea of nolo contendere to, a crime that constitutes a felony or (iv) the
breach by the Participant of any written covenant or agreement with the Company
or any Affiliate not to disclose or misuse any information pertaining to, or
misuse any property of, the Company or any Affiliate or not to compete or
interfere with the Company or any Affiliate.

(h) “Change of Control” shall be deemed to have occurred if:

(i) any person (within the meaning of Section 3(a)(9) of the Act), including any
group (within the meaning of Rule 13d-5(b) under the Act), but excluding the
MetLife Policyholder Trust (and any person(s) who would otherwise be described
herein solely by reason of having the power to control the voting of the shares
held by such Trust) and any employee benefit plan (or related trust) sponsored
or maintained by the Company or any Affiliate thereof, acquires “beneficial
ownership” (within the meaning of Rule 13d-3 under the Act), directly or
indirectly, of securities of the Company representing 25% or more of the
combined Voting Power of the Company’s securities; or

(ii) within any 24-month period, the persons who were directors of the Company
at the beginning of such period (the “Incumbent Directors”) shall cease to
constitute at least a majority of the Board or the board of directors of any
successor to the Company; provided, however, that any director elected to the
Board, or nominated for election, by a majority of the Incumbent Directors then
still in office shall be deemed to be an Incumbent Director for purposes of this
subclause (ii); or

(iii) upon the consummation of a merger, consolidation, share exchange,
division, sale or other disposition of all or substantially all of the assets of
the Company which has been approved by the shareholders of the Company (a
“Corporate Event”), and immediately following the consummation of which the
stockholders of the Company immediately prior to such Corporate Event do not
hold, directly or indirectly, a majority of the Voting Power of (x) in the case
of a merger or consolidation, the surviving or resulting corporation, (y) in the
case of a share exchange, the acquiring corporation or (z) in the case of a
division or a sale or other disposition of assets, each surviving, resulting or
acquiring corporation which, immediately following the relevant Corporate Event,
holds more than 25% of the consolidated assets of the Company immediately prior
to such Corporate Event; or

(iv) any other event occurs which the Board declares to be a Change of Control.

 

3



--------------------------------------------------------------------------------

(i) “Change of Control Price” means the highest price per share of Common Stock
offered in conjunction with any transaction resulting in a Change of Control (as
determined in good faith by the Administrator if any part of the offered price
is payable other than in cash) or, in the case of a Change of Control occurring
solely by reason of a change in the composition of the Board, the highest
Closing Price of Common Stock on any of the 30 trading days immediately
preceding the date on which a Change of Control occurs.

(j) “Closing Price” means, on any date, the closing price of Common Stock as
reported in the principal consolidated transaction reporting system for the New
York Stock Exchange (or on such other recognized quotation system on which the
trading prices of Common Stock are quoted at the relevant time) on such date. In
the event that there are no Common Stock transactions reported on such tape (or
such other system) on such date, Closing Price shall mean the closing price on
the immediately preceding date on which Common Stock transactions were so
reported.

(k) “Code” means the United States Internal Revenue Code.

(l) “Committee” means the Compensation Committee of the Board of Directors of
the Company, or the successor committee to such committee, or any other duly
authorized committee of such Board of Directors of the Company appointed by the
Board of Directors of the Company to administer the Plan, or the Board of
Directors of the Company, and the Committee’s designee or delegate.

(m) “Common Stock” means the common stock of the Company, par value United
Stated Dollars $0.01 per share.

(n) “Company” means MetLife, Inc., a Delaware corporation, and any successor
thereto.

(o) “Constructively Termination” means a voluntary Termination by an Employee
within ten (10) business days after any of the following actions by the Company,
Affiliate, or person acting on behalf of either:

(i) requiring the Employee to be based as his/her regular or customary place
employment at any office or location more than fifty (50) miles from the
location at which the Employee performed his/her duties immediately prior to the
Change of Control, except for travel reasonably required in the performance of
the individual’s responsibilities;

(ii) reducing the Employee’s base salary below the rate in effect at the time of
a Change of Control; or

(iii) failing to pay the Employee’s base salary, other wages, or
employment-related benefits as required by law.

 

4



--------------------------------------------------------------------------------

(p) “Disability” has the meaning given in such long-term disability plan,
program, or arrangement maintained by the Company or an Affiliate in which the
Participant participates, or in such other long-term disability plan, program,
or arrangement in which the Participant participates designated for purposes of
this definition at any time, and from time to time, by the Administrator.

(q) “Employee” means any employee of any Affiliate, as determined by the
Administrator in its sole discretion. Notwithstanding the foregoing, the
Administrator may revise the definition of Employee so as to conform to the laws
of any jurisdiction in accordance with Section 4.3(c) below. For greater
clarity, no employee of the Company shall be an Employee.

(r) “Final Performance Units” will have the meaning ascribed to that term in the
applicable Performance Unit Agreement.

(s) “Participant” means any Employee designated by the Committee or the
Administrator to participate in the Plan.

(t) “Performance Factor” will have the meaning ascribed to that term in the
applicable Performance Unit Agreement.

(u) “Performance Period” will have the meaning ascribed to that term in the
applicable Performance Unit Agreement.

(v) “Performance Unit” means a conditional right to payment granted pursuant to
and subject to the terms of this Plan, denominated in units.

(w) “Performance Unit Agreement” means a written agreement between the
Participant and one or more Affiliates that specifies the number of Performance
Units granted to the Participant, the Performance Factor, the Performance
Period, how the number of Final Performance Units will be determined, the effect
of any Termination on Performance Units, and any other conditions of any payment
related to Performance Units, and such other terms and conditions as the
Administrator shall determine which are not inconsistent with the provisions of
the Plan.

(x) “Termination” means the termination of employment, except that no transfer
of employment between an Affiliate and the Company, or between an Affiliate and
any other Affiliate will be considered a Termination.

(y) “Voting Power” means such number of Voting Securities as shall enable the
holders thereof to cast all the votes which could be cast in an annual election
of directors of a company, and “Voting Securities” shall mean all securities
entitling the holders thereof to vote in an annual election of directors of a
company.

 

5



--------------------------------------------------------------------------------

2.2 Gender and Number. Except when otherwise indicated by the context, words in
the masculine gender used in the Plan shall include the feminine gender, the
singular shall include the plural, and the plural shall include the singular.

ARTICLE III

ELIGIBILITY AND PARTICIPATION

Participants in the Plan shall be those Employees selected by the Committee or
the Administrator to be granted Performance Units pursuant to the Plan.

ARTICLE IV

POWERS OF THE COMMITTEE AND THE ADMINISTRATOR

4.1. Power to Grant.

(a) The Committee and the Administrator shall determine the Employees to whom
Performance Units shall be granted. The number of Performance Units the
Committee may grant shall be unlimited. The number of Performance Units the
Administrator may grant to any individual Participant shall be limited to 15,000
in any 12-month period. The Administrator may not grant any Performance Units to
any individual who is (x) subject to Section 16 of the Act; (y) an executive
officer of the Company; or (z) subject to Section 4230 of the New York Insurance
Law, in each case unless the Committee approves or ratifies such a grant.

(b) The Administrator shall determine the terms and conditions of any and all
such Performance Units, including the terms of any Performance Unit Agreements.
The Administrator may establish different terms and conditions for different
Participants and for the same Participant for each Performance Unit such
Participant may receive, whether or not granted at different times.
Notwithstanding any other terms of this Plan, no grant of Performance Units
shall be effective unless one or more Affiliates approves or ratifies the grant.
The Committee’s or Administrator’s grant of Performance Units to an employee of
MetLife Group, Inc. shall constitute approval of the grant by MetLife Group,
Inc.

4.2. Administration.

(a) Rules, Interpretations and Determinations. The Plan shall be administered by
the Administrator. The Administrator shall have full authority to interpret and
administer the Plan, to establish, amend, and rescind rules and regulations
relating to the Plan, to provide for conditions deemed necessary or advisable to
protect the interests of any Affiliate, to construe Performance Unit Agreements
and to make all other determinations it determines necessary or advisable for
the administration and interpretation of the Plan in order to carry out its
provisions and purposes. Determinations, interpretations, or other actions made
or taken by the Administrator shall be final, binding, and conclusive for all
purposes and upon all persons.

 

6



--------------------------------------------------------------------------------

(b) Agents and Expenses. The Administrator may appoint agents (who may be
officers or employees of the Company or any Affiliate) to assist in the
administration of the Plan and may grant authority to such persons to execute
agreements or other documents on the Administrator’s behalf. The Administrator
may employ such legal counsel, consultants and agents as it may deem desirable
for the administration of the Plan and may rely upon any opinion received from
any such counsel or consultant and any computation received from any such
consultant or agent. All expenses incurred in the administration of the Plan,
including, without limitation, for the engagement of any counsel, consultant or
agent, shall be paid by the Company or an Affiliate.

(c) Adjustments to Conform With Law. Notwithstanding anything in the Plan to the
contrary, the Administrator may, in its sole discretion, amend or vary the terms
of the Plan in order to conform such terms with the requirements of local law or
to meet the goals and objectives of the Plan, and may, in its sole discretion,
establish administrative rules and procedures to facilitate the operation of the
Plan. The Administrator may, where it deems appropriate in its sole discretion,
establish one or more sub-plans of the Plan for these purposes.

ARTICLE V

ADJUSTMENTS TO PERFORMANCE UNITS

The Administrator will make appropriate adjustments in the terms and conditions
of Performance Units in recognition of unusual or nonrecurring events affecting
the Company or its financial statements (such as a Common Stock dividend, Common
Stock split, recapitalization, payment of an extraordinary dividend, merger,
consolidation, combination, spin-off, distribution of assets to stockholders
other than ordinary cash dividends, exchange of shares, or other similar
corporate change), or in recognition of changes to applicable laws, regulations,
or accounting principles, to prevent unintended dilution or enlargement of the
potential benefits of Performance Units. The Administrator’s determinations in
this regard will be conclusive.

ARTICLE VI

PERFORMANCE UNITS

6.1. Grant of Performance Units. Performance Units may be granted to Employees
at such time or times as shall be determined by the Committee or the
Administrator. Except as otherwise provided herein, the Committee or the
Administrator shall have complete discretion in determining the number of
Performance Units, if any, to be granted to an Employee. The Committee or the
Administrator may grant Performance Units before, at the same time as, or after
the beginning of the Performance Period applicable to those Performance Units.
Notwithstanding any other terms of this Plan, no grant of Performance Units
shall be effective unless one ore more Affiliates approves or ratifies the grant
and the terms thereof. The Committee’s or the Administrator’s grant of
Performance Units to an employee of MetLife Group, Inc. shall constitute
approval of the grant by MetLife Group, Inc. Each Performance Unit shall be
evidenced by a

 

7



--------------------------------------------------------------------------------

Performance Unit Agreement. Any Affiliate that approves or ratifies a grant of
Performance Units shall execute the applicable Performance Unit Agreement
through a representative.

6.2. Payment. Subject to the terms of Articles VII and VIII of this Plan, a cash
payment equal to the number of Final Performance Units multiplied by the Closing
Price on the date designated by the Plan Administrator (such date shall follow
the last day of the Performance Period), less minimum withholding for applicable
taxes and other legally-required items, shall be due and payable to the
Participant (or another individual in lieu of the Participant pursuant to
Section 10.2 of the Plan). The timing of payment shall be determined under the
applicable Performance Unit Agreement.

6.3 Substitution. The Administrator may, at any time prior to payment for
Performance Units, in its sole discretion, may :

(a) find that the Company or an Affiliate has made an award to the Participant
intended to substitute for the Performance Units, including but not limited to a
contingent right to acquire Common Stock (whether restricted or unrestricted,
subject to Common Stock-price appreciation or other performance terms, in the
form of options, or otherwise);

(b) find that such substitute award is subject to such material terms and
conditions that: (i) are no less favorable than the terms and conditions
governing the Performance Units; and (ii) that provide for the same terms for
timing of payment as do the Performance Units; and

(c) in light of such findings, cancel the Performance Units without additional
compensation to the Participant.

ARTICLE VII

CHANGES OF STATUS

The applicable Performance Unit Agreement will specify the effect of changes of
status including Disability, Termination (including Termination for Cause or
Approved Retirement) on Performance Units.

ARTICLE VIII

CHANGE OF CONTROL

Notwithstanding any other terms of this Plan, in the event of a Change of
Control, unless the Administrator reasonable determines in good faith prior to
the occurrence of a Change of Control that an Alternative Award has been granted
with regard to a Performance Unit, the Performance Units (without being
transformed into Final Performance Units) will be valued at the Change of
Control Price and be immediately payable in cash. The timing of payment shall be
determined under the applicable Performance Unit Agreement.

 

8



--------------------------------------------------------------------------------

ARTICLE IX

AMENDMENT, MODIFICATION, AND TERMINATION OF PLAN

The Administrator may amend or terminate the Plan at any time in its sole
discretion. No amendment or termination of the Plan shall in any manner
adversely affect any Performance Unit theretofore granted under the Plan without
the consent of the Participant.

ARTICLE X

MISCELLANEOUS PROVISIONS

10.1. Nature and Transferability of Performance Units. No Performance Unit shall
be considered a property interest of any Participant, and such Performance Unit
shall have no value except as a means of determining, in part, the amount of
payments, if any, under the Plan. Without limiting the generality of the
foregoing, no Performance Unit may be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.

10.2. No Guarantee of Employment or Participation. Nothing in the Plan shall
interfere with or limit in any way the right of any Affiliate to terminate any
Participant’s employment or service at any time, nor confer upon any Participant
any right to continue in the employ of any Affiliate. No Employee shall have a
right to be selected as a Participant, or, having been so selected, to receive
any future Performance Units.

103. Tax Withholding and Currency. Each Affiliate shall have the power to
withhold, or require a Participant to remit to the Affiliate, an amount
sufficient to satisfy any applicable withholding tax requirements imposed by any
competent authority on any Performance Unit under the Plan, and the Affiliate
may defer any payment until such requirements are satisfied. Any Affiliate may
make any payment under this Plan in any currency chosen by the Affiliate in its
discretion.

10.4. No Limitation on Compensation. Nothing in the Plan shall be construed to
limit the right of the Company or any Affiliate to establish other plans,
programs, agreements, or arrangements.

10.5. Requirements of Law. The granting of Performance Units and all payments
under this Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies as may be required.

10.6. Term of Plan. The Plan shall be effective upon its execution by the
Administrator. The Plan shall continue in effect until terminated pursuant to
Article IX.

10.7. Governing Law. The Plan and all Performance Unit Agreements hereunder
shall be construed in accordance with and governed by the laws of the State of
Delaware of the United States of America, without regard to principles of
conflict of laws.

 

9



--------------------------------------------------------------------------------

10.8. No Impact on Benefits. Except as may otherwise be specifically stated
under any employee benefit plan, policy or program, Performance Units shall not
be treated as compensation for purposes of calculating an Employee’s right under
any such plan, policy or program.

10.9. No Constraint on Corporate Action. Nothing in this Plan shall be construed
(i) to limit, impair or otherwise affect the Company’s or any Affiliate’s right
or power to make adjustments, reclassifications, reorganizations or changes of
its capital or business structure, or to merge or consolidate, or dissolve,
liquidate, sell, or transfer all or any part of its business or assets or
(ii) except as provided in Article IX, to limit the right or power of the
Company or any Affiliate to take any action which such entity deems to be
necessary or appropriate.

10.10. Unfunded Plan. This Plan shall be unfunded and shall not create (or be
construed to create) a trust or separate fund. Likewise, this Plan shall not
establish any fiduciary relationship between the Company or any Affiliate or the
Administrator and the Participant. To the extent that any Participant holds any
rights by virtue of being granted Performance Units under this Plan, such right
shall be no greater than the right of an unsecured general creditor of the
Affiliate obligated to make payment as determined under the terms of the
Performance Unit Agreement.

10.11. Obligor. The obligation to make payments due under each Performance Unit
Agreement, if any, shall be the obligation of the determined under the terms of
the Performance Unit Agreement. Payment due from any Affiliate in relation to
any Performance Units may be made on behalf of that Affiliate by any other
Affiliate. In no event shall the Company be obligated to make payments due under
this Plan pursuant to any Performance Unit Agreement.

 

10